Citation Nr: 1029873	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  06-35 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for a back condition, to 
include as secondary to pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1956 to February 
1958.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, that denied service connection.  In November 2009, the 
Board remanded the issues on appeal for additional development.  
The development has since been completed and the issues are, once 
again, before the Board for adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition 
of the Veteran's appeal has been obtained.

2.  Pes planus was shown on enlistment examination dated in 
February1965. 

3.  The competent medical evidence of record indicates that there 
was no worsening of the Veteran's preexisting pes planus during 
his military service.

4.  The preponderance of the evidence is against a finding that a 
back disorder is the result of a disease or injury in service, 
nor was it caused by or aggravated by a service-connected 
disability.


CONCLUSIONS OF LAW

1.  The Veteran is not entitled to the presumption of soundness 
upon entry into service with respect to pes planus.  38 U.S.C.A. 
§§ 1111, 1132 (West 2002 & Supp. 2009); 38 C.F.R. § 3.304 (2009).

2.  The Veteran's preexisting pes planus was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009); 
VAOPGCPREC 3-03 (July 16, 2003); Wagner, supra.

3.  A back condition was not incurred in or aggravated by 
service, and it is not proximately due to, the result of, or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  
A May 2006 letter fully satisfied the duty to notify provisions 
prior to the adjudication of the Veteran's claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Veteran's service treatment records and VA treatment records 
have been obtained, to the extent possible.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that any 
additional evidence relevant to the issue on appeal exists and 
further efforts to obtain records would be futile.  The Board 
notes that a February 2010 response from the Social Security 
Administration (SSA) indicates that the Veteran's SSA medical 
records have been destroyed and are unavailable for review.  With 
regard to the Veteran's claim for pes planus, VA medical opinions 
were obtained in July 2006 and March 2010.  When VA undertakes to 
provide a VA examination or obtain a VA opinion it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
opinions obtained in this case are adequate as they were 
predicated on a full reading of the Veteran's claims file and the 
statements of the appellant.  The reports also provided a 
complete rationale for the opinions and summarized the pertinent 
evidence of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008) (the probative value of a medical opinion comes from when 
it is the factually accurate, fully articulated, and sound 
reasoning for the conclusion, not the mere fact that the claims 
file was reviewed).  

The Board notes that the Veteran was not afforded a VA 
examination in connection with his claim for a back disorder.  
See 38 C.F.R. § 3.159(c)(4).  The duty to assist includes 
providing a medical examination or obtaining a medical opinion 
when such is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006), held that an examination is required when 
(1) there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.  As will be discussed further below, the Board 
concludes that an examination, in connection with the Veteran's 
claim, is not warranted.  In this regard, there is no evidence of 
treatment for a back disorder in service, no current evidence of 
a diagnosed back condition, and no evidence of a medical nexus 
linking such a disorder to service.

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The 
available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with all 
pertinent VA law and regulations and to move forward with the 
claims would not cause any prejudice to the appellant.

Law and Analysis

Applicable law provides that service connection may be granted 
for a disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  Service 
connection may also be granted for certain chronic diseases when 
the disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. § 3.303(d).  
The term 'active military, naval, or air service' includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in line of 
duty.  38 U.S.C.A. § 101(24) (West 2001).

Thus, in order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay testimony, 
of service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus or relationship between the 
current disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

Service connection may also be established on a secondary basis 
for disability which is proximately due to, or the result of, a 
service-connected disease or injury.  See 38 C.F.R. § 3.310(a) 
(2009).  Secondary service connection may also be established for 
a disorder which is aggravated by a service-connected disability; 
compensation may be provided for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  See 71 FR 52744 (Sept. 7, 
2006) (codified at 38 C.F.R. § 3.310(c) (2009)); see also Allen 
v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, 
the record must show: (1) evidence of a current disability; (2) 
evidence of a service-connected disability; and (3) medical nexus 
evidence establishing a connection between the service-connected 
disability and the current disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998); see also Allen, supra.

A Veteran will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 
3.304(b) (2009).

VA's General Counsel has held that to rebut the presumption of 
sound condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); 
see also Wagner, supra.  The Court has held, however, that this 
presumption attaches only where there has been an entrance 
examination in which the later complained-of disability was not 
detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
In VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder 
the language of [38 U.S.C. § 1111], VA's burden of showing that 
the condition was not aggravated by service is conditioned only 
upon a predicate showing that the condition in question was not 
noted at entry into service."

Cases in which the condition is noted on entrance are, however, 
still governed by the presumption of aggravation contained in 38 
U.S.C. § 1153 (as opposed to that applicable under 38 U.S.C. § 
1111 where the complained of condition was not noted on entrance 
into service).  This statute provides that a pre-existing injury 
or disease will be considered to have been aggravated by active 
service where there is an increase in disability during such 
service, unless clear and unmistakable evidence shows that the 
increase in disability is due to the natural progress of the 
disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 
(2009).

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  See 
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) 
(2009).

A pre-existing disease or injury will be presumed to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a) (2009).

Aggravation is characterized by an increase in the severity of a 
disability during service, and a finding of aggravation is not 
appropriate in cases where the evidence specifically shows that 
the increase is due to the natural progress of the disease.  
Furthermore, temporary or intermittent flare-ups of a pre-
existing disease during service are not sufficient to be 
considered aggravation of the disease unless the underlying 
condition, as contrasted to symptoms, worsens.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. 
App. 292 (1991).

In this case, the Veteran contends that his bilateral pes planus 
was aggravated during service while marching and standing for 
long periods of time.  He also claims to suffer from a back 
condition that he believes may be secondary to his  pes planus.

A review of the service treatment records shows a notation of pes 
planus on a February 1956 medical examination report, upon 
service entrance; an "L2" profile was reported at the time.  
See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing 
that the 'PULHES' profile reflects the overall physical and 
psychiatric condition of the Veteran on a scale of 1 (high level 
of fitness) to 4 (a medical condition or physical defect which is 
below the level of medical fitness for retention in the military 
service).  Additionally, the records show evidence of multiple 
occasions of treatment for painful pes planus and falling arches 
from the time of service entrance to discharge.  Treatment 
methods include orthotics, rest, and ace bandages.  A February 
1958 service discharge report also noted pes planus.  The records 
show no evidence of complaints of or treatment for back pain or 
problems. 

Post-service treatment records show treatment for pes planus and 
complaints of back pain.  VA treatment records from 1999 to 2010 
show occasional complaints of back pain without diagnosis and 
pain in the bilateral feet.  

The Veteran was afforded VA examinations for the feet in July 
2006 and March 2010.  In July 2006, the VA examiner noted the 
Veteran's complaints of a constant, dull aching pain in the feet 
on a daily basis.  The examiner noted that the Veteran's 
employment and daily living activities were essentially intact 
and his walking was unlimited when he was employed.  The examiner 
noted that the Veteran no longer walked very far, but that his 
feet did not cause an impediment to walking.  Upon examination, a 
diagnosis of bilateral pes planus was rendered.  The examiner 
noted that the service records indicated treatment for painful 
feet; but found no clear and unmistakable evidence that the 
Veteran's condition was aggravated beyond the natural progression 
of his service.  He observed that the Veteran's pes planus was no 
more severe at present than it was during service.

In March 2010, the VA examiner clarified his prior opinion.  He 
stated that, according to the record, the Veteran has had painful 
feet since childhood, but never sought medical treatment prior to 
service.  He opined that seeking treatment during service was an 
elective decision on the part of the Veteran and that he did not 
know if the Veteran's pes planus increased in severity during 
service, but that his prior medical opinion from 2006 had not 
changed.  He indicated that just because the Veteran sought 
treatment for the feet during service, did not necessarily mean 
that his pes planus had worsened, but more likely, it reflected 
convenience of medical care.  In summary, the examiner opined, 
based on the total evidence of record, that the Veteran's feet 
have been stable over the years and thus, it was less likely than 
not that his bilateral pes planus had worsened during service.

Before turning to the merits of the Veteran's claims, the Board 
must address the probative value of the medical evidence of 
record.  Upon review, the Board finds that the VA examiner's 2006 
and 2010 medical opinions probative as they were based on a 
complete review of the claims file and the accurate history 
provided therein and provide a thorough opinion based on that 
review and on the medical findings of record.  Madden v. Brown, 
125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board must 
assess the credibility and probative value of the medical 
evidence in the record); see also Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (holding that the Board may appropriately favor 
the opinion of one competent medical authority over another); 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that 
factors for assessing the probative value of a medical opinion 
included the physician's access to the claims file and the 
thoroughness and detail of the opinion); see also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative 
value of medical opinion evidence is based on the personal 
examination of the patient, the knowledge and skill in analyzing 
the data, and the medical conclusion reached).  Additionally, the 
examiner provided rationale for the medical opinions expressed.  
The Board finds the VA examiner's opinions are fully supported by 
the evidence of record, showing no evidence of aggravation of 
bilateral pes planus.

Based on a review of the evidence of record, including service 
treatment records and the Veteran's contentions indicating 
preexisting pes planus, the Board finds that the evidence 
indicates that the Veteran had pes planus on service entrance 
examination in 1956 and he was given an "L2" profile for such 
at that time.  Therefore, the presumption as to soundness on 
entrance does not attach in this case.  See 38 U.S.C.A. § 1111 
(West 2002); 38 C.F.R. § 3.304(b) (2009).

The Board must next determine whether the Veteran's preexisting 
bilateral pes planus underwent an increase in severity during his 
active military service, thereby triggering the presumption of 
aggravation.  38 U.S.C.A. § 1153; see Maxson v. West, 12 Vet. 
App. 453 (1999) (the presumption of aggravation is generally 
triggered by evidence that a preexisting disability has undergone 
an increase in severity in service); see also Sondel v. West, 13 
Vet. App. 213 (1999).

As noted above, the Board finds the VA examiner's opinions 
probative.  In this regard, the only probative evidence of record 
shows that the Veteran's bilateral pes planus was not aggravated 
by service.  The only other evidence in the claims file alleging 
that the Veteran's preexisting bilateral pes planus was 
aggravated during service consists of the Veteran's own 
statements.  It is well settled, however, that lay persons 
without medical training, such as the Veteran, are not qualified 
to render medical opinions regarding matters such as diagnosis of 
disease, which call for specialized medical knowledge.  See 
Espiritu v. Derwinski, supra; see also 38 C.F.R. § 3.159 (2009).  
The Veteran's statements are accordingly lacking in probative 
value.

Accordingly, because the competent and credible evidence of 
record indicates that there was no increase in disability during 
service, the Board finds that the presumption of aggravation is 
not for application.  See 38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2009).  Thus, the Board concludes that a 
preponderance of the evidence is against the Veteran's claim.  
The benefit sought on appeal is accordingly denied.

With regard to the Veteran's claim of entitlement to service 
connection for a back condition, there is no medical evidence of 
a current back disability.  Thus, the claim must fail on both a 
direct and secondary basis.  See Pond, supra; Wallin, supra.

In this regard, the Board notes that the existence of a current 
disorder is the cornerstone of a claim for VA disorder 
compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(holding that the VA's and the United States Court of Appeals for 
Veterans Claims (Court) interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present disorder 
for VA compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  That a 
condition or injury occurred in service alone is not enough; 
there must be disability resulting from that condition or injury.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In the 
absence of proof of a present disability, there can be no valid 
claim or the grant of the benefit.  Id.  In this case, the record 
shows evidence of treatment for a back disorder during service 
and no current diagnosis of a back disorder.  Although the 
Veteran contends that he currently experiences back pain, 
treatment records show no evidence of a diagnosis and the Board 
notes that pain alone does not constitute a disability for the 
purposes of service connection.  Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001) (holding that a symptom, such as pain 
alone, without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disorder for 
which service connection may be granted); Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992) (holding that lay testimony is 
competent to establish pain or symptoms, but not establish a 
medical opinion). Furthermore, as noted above, the Veteran's 
claim for service connection for bilateral pes planus is denied, 
thus, service connection for a back condition on a secondary 
basis cannot be established.  For the reasons stated above, the 
elements of service connection have not been met and the claim 
must be denied.  See Pond, supra; Wallin, supra.  

The Board has acknowledged the Veteran's contentions; however, he 
is not competent to offer a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to service 
connection for a back condition on both a direct or secondary 
basis.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1991).




ORDER


Entitlement to service connection for bilateral pes planus is 
denied.

Entitlement to service connection for a back condition, to 
include as secondary to pes planus, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


